Name: Commission Regulation (EEC) No 3112/83 of 4 November 1983 on the supply of common wheat to the people's Republic of Bangladesh as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 11 . 83 Official Journal of the European Communities No L 303/7 COMMISSION REGULATION (EEC) No 3112/83 of 4 November 1983 on the supply of common wheat to the People's Republic of Bangladesh as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the implemen ­ ting rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (*), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 f), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas , on 29 July 1983 , the Commission of the European Communities decided to grant, under a Community measure, 140 000 tonnes of cereals to the People 's Republic of Bangladesh under the food-aid programme for 1983 ; Whereas it "is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 November 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . ( 3) OJ No L 281 , 1 . 11 . 1975, p. 89 . (4) OJ No L 352, 14 . 12 . 1982, p. 1 . (*) OJ No L 196, 20 . 7 . 1983 , p. 1 . ( «) OJ No 106, 30 . 10 . 1962, p. 2553/62 . 0 OJ No L 263 , 19 . 9 . 1973 , p. 1 . (8 ) OJ No L 192, 26 . 7 . 1980 , p. 11 . (9) OJ No L 334, 21 . 11 . 1981 , p. 27 . No L 303/8 5. 11 . 83Official Journal of the European Communities ANNEX la 1 . Programme : 1983 2. Recipient : People's Republic of Bangladesh 3 . Place or country of destination : Bangladesh 4 . Product to be mobilized : common wheat 5 . Total quantity : 70 000 tonnes 6 . Number of lots : two (2 x 35 000 tonnes) 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-Paris 7e (tÃ ©lex OFIBLE 270807 F) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (humidity : 1 4,5 %) 10 . Packaging : in bulk 1 1 . Port of shipment : a Community port 1 2 . Delivery stage : cif 13 . Port of landing : Chittagong and/or Chalna 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 15 November 1983 1 6 . Shipment period :  Lot 1 : 28 November to 10 December 1983  Lot 2 : 10 December to 20 December 1983 1 7. Security : 6 ECU per tonne Note : The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Bangladesh, c/o 'Diplomatic Bag', Berlaymont 1 / 123, rue de la Loi , 200 , B-1049 Brussels . 5 . 11 . 83 Official Journal of the European Communities No L 303/9 BILAG lb ANHANG lb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  16 ANNEX lb  ANNEXE lb  ALLEGATO lb  BIJLAGE lb Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 15 000 SCA Bonneval 115, rue de Chartres 28800 Bonneval Magasin Bonneval (28) 10 000 SCAEL 15, place des Halles 28004 Chartres Magasin Brion (28) 10 000 SCA Dunois 25, rue Pean 28200 ChÃ ¢teaudun Magasin Vieuvicq (28) 35 000 I I 2 10 000 SCA Providence agricole de la Champagne 2, rue ClÃ ©ment Ader 51100 Reims Magasin Sillery (51 ) . 15 000 SCA Marnaise 34, avenue du GÃ ©nÃ ©ral Leclerc, boÃ ®te postale 155 51008 ChÃ ¢lons-sur-Marne Magasin Nuisement sur code 10 000 SCA Arrondissement Reims 16, boulevard du Val-de-Vesle boÃ ®te postale 405 51064 Reims Cedex Magasin ZI Reims Vrilly (51 ) 35 000 I I No L 303/ 10 Official Journal of the European Communities 5. 11 . 83 ANNEX Ha 1 . Programme : 1983 2 . Recipient : People's Republic of Bangladesh 3 . Place or country of destination : Bangladesh 4. Product to be mobilized : common wheat 5 . Total quantity : 70 000 tonnes 6 . Number of lots : three (one lot : 20 000 tonnes, two lots of 25 000 tonnes) 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40 , D-6000 Frankfurt/ Main (telex 411 475) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (humidity : 14,5 % ) 10 . Packaging : in bulk 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Chittagong and/or Chalna 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 15 November 1983 16 . Shipment period :  Lot 1 : 28 November to 10 December 1983 (20 000 tonnes)  Lot 2 : 1 December to 15 December 1983 (25 000 tonnes)  Lot 3 : 15 December to 31 December 1983 (25 000 tonnes) 1 7 . Security : 6 ECU per tonne Note : The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Bangladesh , c/o 'Diplomatic Bag', Berlaymont 1 / 123, rue de la Loi , 200, B-1049 Brussels . 5 . 11 . 83 Official Journal of the European Communities No L 303/ 11 BILAG IIb  ANHANG IIb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IIÃ ²  ANNEX IIb  ANNEXE IIb  ALLEGATO IIb  BIJLAGE IIb Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 1 693 Richard Huebsch KG Postfach 266 Flensburg 2390 Flensburg 130 104 5 629 BELAHO \ Betriebs- und Lagerhausgesellschaft mbH Postfach 50 Hohenlockstedt 2214 Hohenlockstedt 021 803 712 Speditions- und Handelsgesellschaft Kock KG Postfach 1108 Hochdonn 2223 Meldorf 295 101 5 381 Speditions- und Handelsgesellschaft Kock KG I Postfach 1108 Hochdonn 2223 Meldorf 295 102 6 208 Hansa Lagerhaus Stroeh und Co. Eversween 11 Hamburg 93 2102 Hamburg 93 110 403 377 Hansa Lagerhaus Stroeh und Co . Eversween 11 Hamburg 93 2102 Hamburg 93 110 403 20 000 2 2 438 L.W. Cretschmar GmbH und Co. KG Spedition und Schiffahrt l Postfach 9109 Grevenbroich \ 4000 DÃ ¼sseldorf 1 051 110 2 980 W. Gutting und Kh . Bindewald OHG Hambacher MÃ ¼hle FuÃ gÃ ¶nheim 6730 Neustadt 19 104 702 3 922 Josef Schreiber KG Untere GrabenstraÃ e 5-7 Andernach \ 5470 Andernach 282 202 2 944 Lagereibetrieb LechfeldmÃ ¼hle \ Willy Ploessl GersthoferstraÃ e 38 Augsburg 41 \ 8900 Augsburg 172 504 3 136 Moosburger Lagereibetriebe und Spedition Franz Braun Postfach 268 Eching 8052 Moosburg 212 306 6010 Baywa AG MÃ ¼nchen Baywa-Haus Postfach 81 01 08 Eibelstadt 8000 MÃ ¼nchen 81 019 535 1 300 Forstinger Lagerei- und Speditions-GmbH II Postfach 1229 Pfaffing 8017 Ebersberg 080 902 2 270 Baywa AG MÃ ¼nchen Baywa-Haus || Postfach 81 01 08 Kleinrinderfeld 8000 MÃ ¼nchen 81 019 537 25 000 No L 303/ 12 Official Journal of the European Communities 5 . 11 . 83 Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 3 5 215 Franz J. Kleeschulte KG Lagerhaus, Getreidespeicher Postfach 1227 4793 BÃ ¼ren BÃ ¼ren 149 904 13 863 Joh . Stelten KG Postfach 2746 4150 Krefeld Geldern 1 320 606 5 922 L.W. Cretschmar GmbH und Co . KG Spedition und Schiffahrt Postfach 9109 4000 DÃ ¼sseldorf 1 Grevenbroich 051 110 25 000 I